                                                                                 1/22/2020
                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                               HELENA DIVISION

 UNITED STATES OF AMERICA,                          CR 16-15-H-SEH

                              Plaintiff,            AMENDED ORDER

          vs.

 JOHN GREGORY ALEXANDER
 HERRIN,

                              Defendant.

      The Court's Order of January 17, 2020, 1 is amended to reflect a change in

location for sentencing as follows:

      Defendant having been found guilty of Counts I, II, III, IV, V, VIII, XI, XII

and XIII following a jury trial,

      ORDERED:

      I.        Sentencing is set for May 19, 2020, at 10:00 a.m., in Courtroom I of

the Paul G. Hatfield Courthouse, Helena, Montana.

      2.        The United States Probation Office shall conduct a presentence

investigation and prepare a presentence report. Fed. R. Crim. P. 32(c), (d); 18

U.S.C. § 3552(a).




      1
          Doc. 94.
       3.    The probation officer shall disclose the completed report, except for

recommendations of the probation officer, to Defendant, counsel for Defendant,

and counsel for the government on or before April 3, 2020. The probation officer

shall not disclose any recommendation made or to be made to the Court.

      4.     If restitution is mandatory, the probation officer shall discuss a

payment plan with Defendant and shall make recommendations to the Court

concerning interest and a payment schedule.

      5.     Counsel shall attempt in good faith to resolve disputes over any

material in the presentence report. Unresolved objections to be relied upon at

sentencing shall be presented to the probation officer on or before April 17, 2020.

U.S.S.G. § 6Al.2.

      6.     The presentence report, in final form, shall be delivered to the Court

and the parties on or before May 1, 2020.

      7.     Sentencing memoranda and supporting documents addressing all

relevant sentencing issues shall be filed on or before May 1, 2020. Absent good

cause shown, sentencing memoranda and supporting documents filed after May 1,

2020, will not be considered in addressing sentencing issues. Failure to timely file

sentencing memoranda may result in imposition of sanctions against counsel.




                                         -2-
       8.     Responses to sentencing memoranda shall be filed on or before May

8, 2020.

       9.     Reply briefs will not be accepted.

       I 0.   The Court will resolve objections at the sentencing hearing. U.S.S.G.

§ 6Al.3.

      The clerk shall promptly notify counsel and the probation office of the entry

of this Order.
                           J
      DATED this_&~ay of January, 2020.



                                               bu@,-,t¢9
                                               United States District Judge




                                         -3-
